

116 HJ 20 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 20IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Rooney of Florida (for himself, Mr. Gaetz, Mr. Marshall, Mr. Duncan, Mr. Palmer, Mr. Massie, Mr. Mooney of West Virginia, Mr. Davidson of Ohio, Mr. Zeldin, Mr. Ratcliffe, Mr. Norman, Mrs. Lesko, Mr. Meadows,  Mr. Buck, and Mr. Kevin Hern of Oklahoma) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms that a
			 Member of Congress may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person who has served 3 terms as a Representative shall be eligible for election to the House of Representatives. For purposes of this section, the election of a person to fill a vacancy in the House of Representatives shall be included as 1 term in determining the number of terms that such person has served as a Representative if the person fills the vacancy for more than 1 year.
 2.No person who has served 2 terms as a Senator shall be eligible for election or appointment to the Senate. For purposes of this section, the election or appointment of a person to fill a vacancy in the Senate shall be included as 1 term in determining the number of terms that such person has served as a Senator if the person fills the vacancy for more than 3 years.
 3.No term beginning before the date of the ratification of this article shall be taken into account in determining eligibility for election or appointment under this article.
					.
		